Case 9:19-cv-81580-RLR Document 1-1 Entered on FLSD Docket 11/21/2019 Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clork of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS LIANFEN QIAN DEFENDANTS BOARD OF TRUSTEES OF FLORIDA
ATLANTIC UNIVERSITY

JS 44 (Rev. 06/17) FLSD Revised 06/01/2017

(b) County of Residence of First Listed Plainiff Palm Beach
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

Attorneys (if Known)

NOTE:

(c) Attomeys (Firm Nani, Address, and Telephone Number)
Robert F. McKee, Robert F. McKee, P.A., 1718 E. 7th Ave., Suite 301,
Tampa, FL 33605 (813) 248-6400

(d)} Check County Where Action Arose: 1 MIAME DADE

O Monror BROWARD @ PALM BEACH) DO MARTIN OST. LUCIE C1 INDIANRIVER O OKFECHOBEE C1 INIGILANDS

 

II. BASIS OF JURISDICTION IL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)

(For Diversity Cases Only) and One Box for Defendant)

(Place an “X"’ in One Box Only)

Ot U.S. Government W)3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O11 1 1 Incorporated or Principal Place O4 04
of Business In This State
Of 2. USS. Government o4 Diversily Citizen of Another State O02 0 2. Incorporated and Principal Place Os 5
Defendant (indicate Citizenship of Parties in ttent LL) of Business In Another Stale
Citizen or Subject ofa O3 O1 3 Foreign Nation Os O16
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
1 110 Insurance PERSONAL INJURY PERSONALINJURY — [] 625 Drug Related Scizure (7) 422 Appeal 28 USC 158 D1 375 False Claims Act
(1 120 Marine (310 Airplane 1 365 Personal Injury - of Property 21 USC 881 [423 Withdrawal 01 376 Qui Tam (31 USC
(130 Miller Act (1315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729 (a))
D0 140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
(1 150 Recovery of Overpayment [J 320 Assault, Libel & Pharmaceulical PROPERTY RIGHTS OD 410 Antitrusi
& Enforcement of Judgment Slander Personal Injury 5 820 Copyrights (1 430 Banks and Banking
(1151 Medicare Act (2 330 Federal Employers’ Product Liability (830 Patent 1 450 Commerce
D152 Recovery of Defaulted Liability 1 368 Asbestos Personal Oo fee Daw Anne 1 460 Deportation
Student Loans [1340 Marine Injury Product 1 840 Trademark 1 470 Racketeer Influenced and
(Excl. Veterans) [345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
(D153 Recovery of Overpayment Liability PERSONAL PROPERTY {J 710 Fair Labor Standards D186! HIA (1395ff) 0 480 Consumer Credit
of Veteran’s Benefits [1 350 Motor Vehicle (1 370 Other Fraud Act 862 Black Lung (923) (0 490 Cable/Sat TV
C1 160 Stockholders’ Suits (11355 Motor Vehicle (] 371 Truth in Lending (2 720 Labor/Memt. Relations (1 863 DIWC/DIWW (405(g)) 1]: 850 Sccuritics/Commodities/
1 190 Other Contract Product Liability (2) 380 Other Personal 0 740 Railway Labor Act [1864 SSID Title XVI Exchange
(195 Contract Product Liability | [1] 360 Other Personal Property Damage (751 Family and Medical [1865 RS] (405(z)) 1 890 Other Statutory Actions
1 196 Franchise Injury 1 385 Property Damage Leave Act 1 89! Agricultural Acts
0 362 Personal Injury - Product Liability Gd 790 Other Labor Litigation 1 893 Environmental Matters
Med, Malpractice 1 791 Empl. Ret, Inc. 0 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
0 210 Land Condemnation U1 440 Other Civil Rights Habeas Corpus: (1870 Taxes (U.S, Plaintiff 1 896 Arbitration
1 220 Foreclosure (441 Voting 01 463 Alien Detainee or Defendant) 0 899 Administrative Procedure
CO 230 Rent Lease & Ejectment [442 Employment Oo ee ae to Vacate Oo Wee a Party 26 Act/Review or Appeal of
0 240 Torts to Land oO (ia Hawsings Other: Agency Decision
C1 245 Tort Product Liability (1.445 Amer, w/Disabilities -- [] 530 General IMMIGRATION TL 230 Constitutionality of State
(1 290 All Other Real Property Employment 1] 535 Death Penalty D0 462 Naturalization Application

(446 Amer. w/Disabilities -

Other
(2 448 Education

540 Mandamus & Other
550 Civil Rights

C1 555 Prison Condition
560 Civil Detainee —

(1 Conditions of
Confinement

0 465 Other Immigration
Actions

 

 

V. ORIGIN (Place an “X" in One Box Only) oO
ripi nif “f] ins’ Transferred from 6 Multidistrict . oo, .
v7) | Prating : Ro Oo eet o4 Reinstated O > another district Litigation oO’ Appeal lo C18 Multidistricl Remanded trom
Court below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate — Direct
dene a
VI. RELATED/ (See instructions): a) Re-filed Case OYES ONO b) Related Cases OYES O NO

RE-FILED CASE(S)

JUDGE:

DOCKET NUMBER:

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (De not cite jurisdictional statutes untess diversity):

VIL CAUSE OF ACTION Action for damages alleging unlawful discrimination on the basis of race, sex, national origin
LENGTH OF TRIAL via4

CHECK IF THIS IS A CLASS ACTION
UNDER F.R.C.P, 23

VIL. REQUESTED IN

COMPLAINT: 0

DEMAND $

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE

PATE November 21, 2019

FOR OFFICE USE ONLY

RECEIPT # AMOUNT

IFP

     

(URE OF ATTORNEY OF REC y D

/ JUDGE

days estimated (for both sides lo try entire case)

CHECK YES only if demanded in complaint:

JURY DEMAND:

MAG JUDGE

W] Yes

O1No
